        Case 2:20-cv-00228-BWA-DMD Document 1 Filed 01/21/20 Page 1 of 8



                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

CHERYL ROMANO AND                          *     CIVIL ACTION NO.
WAYNE ROMANO                               *
                                           *
VERSUS                                     *     JUDGE:
                                           *
JAZZ CASINO COMPANY, LLC,                  *
JCC HOLDING COMPANY II, LLC                *     MAGISTRATE JUDGE:
HARRAH’S NEW ORLEANS CASINO,               *
HARRAH’S NEW ORLEANS MANAGEMENT *
COMPANY, LLC, CEOC, LLC,                   *
CAESARS LICENSE COMPANY, LLC,              *
CAESARS ENTERTAINMENT, INC.,               *
CAESARS ENTERTAINMENT OPERATING *
COMPANY, INC., CAESARS ENTERPRISE *
SERVICES, LLC AND CAESARS RESORT           *
COLLECTION, LLC                            *
********************************************************************************

To:      Plaintiffs, Cheryl and Wayne Romano         The Honorable Judges of the
         Through their counsel of record:            United States District Court
         James J. Carter                             Eastern District of Louisiana
         James Carter & Associates, LLC
         1100 Poydras Street, Suite 1160
         New Orleans, Louisiana 70163
         AND
         Edward D. Markle
         Markle & Associates, APLC
         3506 Washington Avenue, Suite F
         Gulfport, Mississippi 39507

                                  NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Jazz Casino

Company, LLC, JCC Holding Company II, LLC, Harrah’s New Orleans Casino, Harrah’s New

Orleans Management Company, LLC, CEOC, LLC, Caesars License Company, LLC, Caesars

Entertainment, Inc., Caesars Entertainment Operating Company, Inc., Caesars Enterprise Services,


888611_1.WPD                                   -1-
        Case 2:20-cv-00228-BWA-DMD Document 1 Filed 01/21/20 Page 2 of 8



LLC and Caesars Resort Collection, LLC (collectively “Defendants”), named defendants in that

certain proceeding entitled “Cheryl Romano, et al. v. Jazz Casino Company, LLC, et al.” pending

in Division N of Civil District Court for the Parish of Orleans, State of Louisiana and bearing

Number 2019-12397, hereby remove this proceeding to the United States District Court, Eastern

District of Louisiana.1

         A copy of this Notice of Removal is being served upon counsel of record for the Plaintiffs,

Cheryl Romano and Wayne Romano (“Plaintiffs”), and will promptly be filed with the Clerk of

aforesaid State Court, all in conformity with 28 U.S.C. §1446(d). Defendants appear for the purpose

of removal only and for no other purpose and, reserving all rights and defenses, state as follows:

                                                   1.

         On November 27, 2019, Plaintiffs filed a Petition for Damages (the “Petition”) captioned

“Cheryl Romano, et al. v. Jazz Casino Company, LLC, et al.” pending in Division N of Civil District

Court for the Parish of Orleans, State of Louisiana, which Court is within the jurisdictional

boundaries of the Eastern District of Louisiana.

                                                   2.

         Each defendant now removing this proceeding received service of the Petition on December

20, 2019, by service of the same upon their respective agents for service of process in the state of

Louisiana. As such, removal is timely pursuant to Federal Rule of Civil Procedure 6(a)(1)(C).




         1
                Harrah’s New Orleans Casino is not the name of any entity, but merely a Trade Name
                (the applicant for which was Caesars License Company, LLC, a removing party). It too
                was served with the Petition on December 20, 2019. To the extent this was an effort to
                name the New Orleans casino, note that Jazz Casino Company, LLC operates the same.
                Both Jazz Casino Company LLC and the trade name applicant, Caesars License
                Company, LLC, appear herein to remove this case. To the extent then that Harrah’s New
                Orleans Casino should be considered an entity, it too should be considered to have
                removed this case together with the other removing defendants.

888611_1.WPD                                     -2-
        Case 2:20-cv-00228-BWA-DMD Document 1 Filed 01/21/20 Page 3 of 8



                                                   3.

         According to the allegations of the Petition, Plaintiffs seek recovery of damages for bodily

injury that Plaintiffs allege to have suffered when Plaintiff, Cheryl Romano, allegedly tripped and

fell on an electrical cord. Plaintiffs allege that the condition presented a danger for which Defendants

should be liable. The nature of this action is more fully stated in the attached Petition.

                                                   4.

         Per the allegations of the Petition, Plaintiffs are alleged to be persons of the full age of

majority domiciled in the State of Illinois and, therefore, citizens of Illinois for diversity purposes.

                                                   5.

         At the time of filing of said Petition and now, Jazz Casino Company, LLC was and is a

limited liability company having a single member, JCC Holding Company II, LLC, which has as a

single member, Caesars Growth Harrah’s New Orleans, LLC, which has as a single member, Caesars

Resort Collection, LLC, which has as its single member, Caesars Growth Partners LLC, which has

as a single member, Caesars Entertainment Corporation. Caesars Entertainment Corporation is a

Delaware corporation with its principal place of business in Nevada. Thus, Jazz Casino Company,

LLC is a citizen of the states of Delaware and Nevada.2

                                                   6.

         At the time of filing of said Petition and now, JCC Holding Company II, LLC was and is a

limited liability company having a single member, Caesars Growth Harrah’s New Orleans, LLC,

which has as a single member, Caesars Resort Collection, LLC, which has as a single member,



         2
                The citizenship of a limited liability company is determined by that of its
                member(s). Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th Cir. 2008).

888611_1.WPD                                      -3-
        Case 2:20-cv-00228-BWA-DMD Document 1 Filed 01/21/20 Page 4 of 8



Caesars Growth Partners LLC, which has as a single member, Caesars Entertainment Corporation.

Caesars Entertainment Corporation is a Delaware corporation with its principal place of business in

Nevada. Thus, JCC Holding Company II, LLC is a citizen of the states of Delaware and Nevada.

                                                 7.

         At the time of filing of said Petition and now, Harrah’s New Orleans Management Company,

LLC was a limited liability company having a single member CEOC, LLC, which has as a single

member, Caesars Entertainment Corporation. Caesars Entertainment Corporation is a Delaware

corporation with its principal place of business in Nevada. Thus, Harrah’s New Orleans Management

Company LLC is a citizen of the states of Delaware and Nevada.

                                                 8.

         At the time of filing of said Petition and now, CEOC, LLC was and is a limited liability

company having as a single member, Caesars Entertainment Corporation. Caesars Entertainment

Corporation is a Delaware corporation with its principal place of business in Nevada. Thus, CEOC,

LLC is a citizen of the states of Delaware and Nevada.

                                                 9.

         At the time of filing of said Petition and now, Caesars Resort Collection, LLC was and is a

limited liability company having a single member, Caesars Growth Partners LLC, which has as a

single member, Caesars Entertainment Corporation. Caesars Entertainment Corporation is a

Delaware corporation with its principal place of business in Nevada. Thus, Caesars Resort Collection

LLC is a citizen of the states of Delaware and Nevada.




888611_1.WPD                                     -4-
        Case 2:20-cv-00228-BWA-DMD Document 1 Filed 01/21/20 Page 5 of 8



                                                  10.

         At the time of filing of said Petition and now, and at the time of the alleged incident that is

subject of the Petition of plaintiffs, Caesars Entertainment, Inc. was no longer existing. When it

existed, it was a Delaware corporation with, upon information and belief, its principal place of

business in Nevada.

                                                  11.

         At the time of filing of said Petition and now, and at the time of the alleged incident that is

subject of the Petition of plaintiffs, Caesars Entertainment Operating Company, Inc. was no longer

existing. When it existed, it was a Delaware corporation with its principal place of business in

Nevada.

                                                  12.

         At the time of filing of said Petition and now Caesars Enterprise Services, LLC was and is

a limited liability company having as its two members, CEOC LLC (a citizen of Delaware and

Nevada as previously set forth) and Caesars Resort Collection LLC (a citizen of Delaware and

Nevada as previously set forth). Thus, Caesars Enterprise Services, LLC is a citizen of the states of

Delaware and Nevada.

                                                  13.

         At the time of filing of said Petition and now, Caesars License Company, LLC was and is

a limited liability company having as a single member, Caesars Enterprise Services LLC (a citizen

of Delaware and Nevada as previously set forth). Thus, Caesars License Company, LLC is a citizen

of the states of Delaware and Nevada.




888611_1.WPD                                       -5-
        Case 2:20-cv-00228-BWA-DMD Document 1 Filed 01/21/20 Page 6 of 8



                                                  14.

         Although Defendants deny that Plaintiffs suffered damages, Plaintiffs are claiming damages

that place more than $75,000, exclusive of interest and costs, into controversy. Plaintiffs allege that

Cheryl Romano “tripped and fell on an electrical cord . . . sustaining serious and debilitating

injuries.” She “was transported from the Casino by ambulance to a local hospital where she

underwent extensive surgery.” See Paragraphs IV and XI of the Petition.

                                                  15.

         Moreover, in discussion with the undersigned counsel for Defendants, plaintiffs’ counsel

stated that plaintiff allegedly underwent an extensive hip surgery as a result of the alleged incident

and injury, and communicated that plaintiffs intend that the amount in controversy be for an amount

in excess of $75,000, exclusive of interest and costs. Although Defendants deny the merits of the

claims, Plaintiffs, through the allegations of the Petition and otherwise, are placing an amount in

controversy that is above the threshold for removal.

                                                  16.

         Based upon the allegations of Plaintiffs and communications to date, the above-described

action is one over which this Court has original jurisdiction under the provisions of 28 U.S.C. §

1332, as the amount in controversy allegedly exceeds the sum of $75,000, exclusive of interest and

costs, and the controversy is wholly between citizens of different states as set forth above. Plaintiffs

are citizens of Illinois and the named Defendants are citizens of Delaware and/or Nevada. Pursuant

to the provisions of 28 U.S.C. § 1441, et seq., this case may be removed to the United States District

Court for the Eastern District of Louisiana.




888611_1.WPD                                      -6-
        Case 2:20-cv-00228-BWA-DMD Document 1 Filed 01/21/20 Page 7 of 8



                                                  17.

         Pursuant to 28 U.S.C. §§ 1332, 1367(a) and 1441(a), this Court has original jurisdiction over

this entire civil action including the derivative loss of consortium claim set forth by Wayne Romano,

and may, therefore, be removed. Booty v. Shoney’s, Inc., 872 F.Supp. 1524, 1528 (E.D. La. 1995).

                                                  18.

         Pursuant to 28 U.S.C. § 1446(a), Defendants file herewith copies of all processes, pleadings

and orders served upon the Defendants to date (Exhibit "A").

         WHEREFORE, Defendants, Jazz Casino Company, LLC, JCC Holding Company II, LLC,

Harrah’s New Orleans Casino, Harrah’s New Orleans Management Company, LLC, CEOC, LLC,

Caesars License Company, LLC, Caesars Entertainment, Inc., Caesars Entertainment Operating

Company, Inc., Caesars Enterprise Services, LLC and Caesars Resort Collection, LLC, pray that this,

their Notice of Removal, be accepted as good and sufficient and that the aforesaid Petition for

Damages be removed from State Court into this Court for trial and determination as provided by law,

and that this Court enter such orders and issue such process as may be proper to bring before it

copies of all records and proceedings in said civil action from said State Court, and thereupon

proceed with this civil action as if it had been commenced originally in this Court.




888611_1.WPD                                      -7-
        Case 2:20-cv-00228-BWA-DMD Document 1 Filed 01/21/20 Page 8 of 8



                                                 Respectfully submitted:


                                                  /s/ George C. Drennan
                                                 GEORGE C. DRENNAN (#28025)
                                                 G. BRUCE PARKERSON (#1118)
                                                 JAMIE FERGUSON JACKS (#31202)
                                                 Plauché Maselli Parkerson, LLC
                                                 701 Poydras Street, Suite 3800
                                                 New Orleans, Louisiana 70139
                                                 Tel: 504-582-1142; Fax: 504-582-1172

                                                 ATTORNEYS FOR JAZZ CASINO COMPANY,
                                                 LLC, JCC HOLDING COMPANY II, LLC,
                                                 HARRAH’S NEW ORLEANS CASINO,
                                                 HARRAH’S NEW ORLEANS MANAGEMENT
                                                 COMPANY, LLC, CEOC, LLC, CAESARS
                                                 LICENSE COMPANY, LLC, CAESARS
                                                 ENTERTAINMENT, INC . , C AESARS
                                                 ENTERTAINMENT OPERATING COMPANY,
                                                 INC., CAESARS ENTERPRISE SERVICES, LLC
                                                 and CAESARS RESORT COLLECTION, LLC




                                   CERTIFICATE OF SERVICE

        I do hereby certify that this 21st day of January, 2020, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system which, if they are subscribed, will send a
notice of electronic filing to all counsel of record . I further certify that I have also served all counsel
of record with a copy of the foregoing either by facsimile and/or placing same in the United States
mail, properly addressed and postage prepaid.

                                                  /s/ George C. Drennan




888611_1.WPD                                        -8-
